--------------------------------------------------------------------------------

Exhibit 10.6
 
FIRST AMENDMENT TO STOCK GRANT AGREEMENT


THIS FIRST AMENDMENT TO STOCK GRANT AGREEMENT (this “Amendment”) dated and
effective as of June 10, 2015 (the “Effective Date”), is made by and between
Hydrocarb Energy Corporation, a corporation duly formed and existing under the
laws of the State of Nevada (the “Company”) and each of Shadow Tree Funding
Vehicle A—Hydrocarb LLC, a limited liability company duly formed and existing
under the laws of the State of Delaware, its successors and assigns, and
Quintium Private Opportunities Fund, LP, its successors and assigns (each a
“Grantee” and toegether, the “Grantees”), being the parties to that certain
Stock Grant Agreement dated as of August 15, 2014 (the “Agreement”).


W I T N E S S E T H:


WHEREAS, the Company and Grantees are parties to a certain Amended and Restated
Credit Agreement, originally dated as of August 15, 2014, and amended and
restated as of the Effective Date (the “Credit Agreement”), under which each
Grantee has extended certain loans to the Company (the “Loans”), and as partial
consideration for Grantees making such loans to the Company, in the Credit
Agreement, the Company initially had agreed to issue and convey to Grantees a
total of 150,000 shares, but now the Company and Grantees have agreed that the
Company shall issue and convey to Grantees a total of 92,500 shares (such shares
issued and conveyed to Grantees hereunder, the “Common Shares”) of common stock
(the “Common Stock”) of the Company, in proportion to the relative sizes of the
loans and commitments made by the Grantees, subject to the terms and conditions
set forth in the Agreement as amended by the terms of this Amendment.


NOW THEREFORE, in consideration of the extension by Grantee to the Company of
the Loans pursuant to the terms of the Credit Agreement, and in consideration of
the mutual covenants and agreements herein contained, the parties hereto agree
as follows:


1.  Amendment to Section 1 of the Agreement. Section 1 of the Agreement is
hereby amended in its entirety to read as follows:


“Section 1.  For the consideration recited above, and no additional
consideration, the Company agrees to issue and convey to the Grantees, or to an
Affiliate designated by a Grantee, the Common Shares (the “Stock Grant”), in the
following installments (each date of issuance that follows, an “Issuance Date”):



i. 60,000 Common Shares on August 15, 2014;




ii. 32,500 Common Shares on the Effective Date.



75% of each such conveyance of Common Shares shall be issued and conveyed to
Shadow Tree Funding Vehicle A—Hydrocarb LLC or its designee, and 25% of each
such conveyance of Common Shares shall be issued and conveyed to Quintium
Private Opportunity Fund, LP.”


2.                   Representations and Warranties. Each party hereby
represents and warrants to the other parties that the execution, delivery and
performance by the party of this Amendment has been duly authorized by all
necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any person
in order to be effective and enforceable.
 

--------------------------------------------------------------------------------

3.                   General Provisions.


(a)                This Amendment shall be binding upon and inure to the benefit
of the parties to the Agreement and their respective successors and assigns.


(c)                This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by the other party thereto either in the form of an
executed original or an executed original with digital signatures sent by
electronic transmission with the same force and effect as the delivery of a hard
copy original.


(d)                This Amendment supersedes all prior drafts and communications
with respect hereto. This Amendment may not be amended except in accordance with
the provisions of the Agreement.


(e)                 Except as expressly amended pursuant hereto, the Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.


[Signature Page Follows.]
 
-2-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
Effective Date.
 
COMPANY:
HYDROCARB ENERGY CORPORATION
           
By:
/s/ Kent P. Watts
     
Name: 
Kent P. Watts      
Title:
CEO  



GRANTEE:
SHADOW TREE FUNDING VEHICLE A—HYDROCARB LLC
 
By:
Shadow Tree Capital Management, LLC, Investment Manager




 
By:
/s/ Samuel Gradess      
Name: 
Samuel Gradess      
Title:
Manager  



GRANTEE:
QUINTIUM PRIVATE OPPORTUNITIES FUND, LP
 
By:
Quintium Advisors, LLC, its Investment Manager

 

 
By:
/s/ George Hashbarger Jr.      
Name: 
George Hashbarger Jr.      
Title:
As CEO of QP, the GP of QPOF  

 
[Signature Page to First Amendment to Stock Grant Agreement.]
 
 

--------------------------------------------------------------------------------